Citation Nr: 1015559	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  06-15 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
D.C.


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1961 to April 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2005 rating decision of the 
Washington, D.C. Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the Veteran's claims for 
service connection for bilateral hearing loss and tinnitus.

The Board remanded this matter for adjudication and 
development in its August 2008 decision.

The Veteran's motion to reschedule a hearing scheduled in 
July 2008 was granted.  He did not appear for hearing 
scheduled to take place in March 2010.

The appeal is REMANED to the RO via the Appeals Management 
Center in Washington DC.  The Veteran will be advised if 
further action is required on his part.


REMAND

In its previous remand the Board directed that the Veteran 
should be afforded an examination in which the examiner 
opined as to whether the claimed tinnitus or hearing loss 
were related to service including noise exposure.  

The examiner was asked to provide a rationale for these 
opinions that took into account the Veteran's reports.  The 
request for a rationale that considered the Veteran's reports 
was premised on the requirements of current case law.  
Nieves-Rodriguez v. Nicholson, 22 Vet. App. 295 (2008); 
Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The Veteran was afforded an examination in November 2008.  
The examiner concluded that the Veteran had current tinnitus 
that was related to his hearing loss, but did not provide a 
rationale.  The examiner concluded that the current hearing 
loss was unrelated to service because hearing was normal on 
examination for separation from service.  The opinions did 
not reflect consideration of the Veteran's reports (noted 
earlier in the examination) of hearing loss and tinnitus 
beginning in 1961 while serving in Germany.

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall the Court held that "where . . . the 
remand orders of the Board . . . are not complied with, the 
Board itself errs in failing to insure compliance."  Id.

Accordingly, the appeal is REMANDED for the following:

1.  The examiner who conducted the 
November 2008 examination should review 
the claims folder and provide a rationale 
for the conclusion that the current 
tinnitus is related to hearing loss, and 
should provide an opinion as to whether 
current hearing loss or tinnitus as 
likely as not was the result of noise 
exposure or other disease or injury in 
service.  The examiner should provide a 
rationale that takes into account the 
Veteran's reports of tinnitus and hearing 
loss since 1961.

If the examiner who conducted the 
November 2008 examination is unavailable, 
the Veteran should be afforded a new 
examination in order to obtain the 
necessary opinions.

2.  The agency of original jurisdiction 
should review the examination addendum or 
report to ensure that it contains all 
information and opinions requested in 
this remand.

3.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).






